Earnings Release RELIANCE BANCSHARES, INC. ANNOUNCES FIRST QUARTER, 2009 RESULTS ST. LOUIS, April 17, 2009 – Reliance Bancshares, Inc., the parent company of Reliance Bank and Reliance Bank, FSB, announces its first quarter, 2009 results.Net income for the first quarter of 2009 was $90,874 compared to $310,098 in the first quarter of 2008.The variance is due primarily to the challenging economic environment and in particular, commercial real estate.As a result of economic conditions, the Company increased its provision for possible loan losses to $12.266 million during the twelve month period ending March 31, 2009.The loan loss reserve stood at $14.2 million representing a $3.7 million increase over the first quarter of 2008.This reserve represents 36.2% of our non-performing loans and 1.15% of outstanding loans.The provision for possible loan losses in the first quarter of 2009 was $2,250,000 compared to $1,132,000 in the first quarter of 2008.This greater provision was the cause for the reduction in earnings. Since early 2008, management has achieved reductions in operating costs, while managing the costs associated with problem loans.Further reductions in operating costs were identified in the latter part of the first quarter, 2009, with these additional cost efficiencies to be realized beginning in the second quarter.Net interest income for the quarter ended March 31, 2009, increased $1.1 million, or 14.5%, compared to net interest income for the same quarter end in 2008.This growth in net interest income resulted from a year over year growth of 24.3% in loans outstanding, loan re-pricing opportunities and increased securities income. Jerry S. Von Rohr, Chairman and Chief Executive Officer of Reliance Bancshares, Inc. said, “In this challenging and unpredictable economy, we continue to focus on risk management and have further strengthened our evaluation and resolution process.While we have always considered our credit strategies to be conservative in nature, the continuing effects of the volatile economy have directed our efforts to even more prudent asset management.” On February 13, 2009, the Company received $40 million under the U.S. Treasury Department’s Capital Purchase Program.While we were “well capitalized” from a regulatory standpoint before receipt of these funds, we are now in a very strong capital position which allows us to take advantage of opportunities in the various markets in which we operate. Total assets as of March 31, 2009 were $1.6 billion.This represents a 30% increase compared to March 31, 2008 and a 2% increase over the prior year end.For the twelve month period ending March 31, 2009, loans increased 24.3%, or $241.3 million, but decreased slightly by 1.6%, or $19.7 million, in the quarter ending March 31, 2009.With the continued slowing of the economy, management remains focused on the overall loan quality and its efforts to improve profitability. During the first quarter of 2009, our net charge-offs were $2.4 million.Non-performing loans totaled 3.17% of outstanding loans as March 31, 2009, compared to the prior year of 2.13%.The increase in the provision for loan losses was due to additional reserves needed to shore-up credits that have been identified by management to have deteriorated.We continue to be burdened by an unfavorable Florida real estate market. Originated In Florida All other Total Net Charge-offs (quarter ended 3/31/2009) $2.4 million Net Charge-offs (quarter ended3/31/2008) $.3 million Non-performing Loans (3/31/2009) $31.4 million $7.8 million $39.2 million Non-performing Loans(12/31/2008) $32.1 million $4.8 million $36.9 million Non-performing Loans (3/31/2008) $17.7 million $3.4 million $21.1 million Non-performing Assets* (3/31/2009) $39.3 million $15.4 million $54.7 million Non-performing Assets* (12/31/2008) $39.6 million $12.6 million $52.2 million Non-performing Assets* (3/31/2008) $18.4 million $9.5 million $27.9 million Outstanding Loans Originated In Respective Markets $120.0 million $1,115 million $1,235 million *Included in Non-performing Assets are Non-performing Loans and Other Real Estate Owned Total revenue, defined as total interest income and non-interest income, was $20.5 million for the quarter ending March 31, 2009.This represents a 9.3% increase compared to the same quarter end, 2008.For the same period, net interest income increased 14.5% or $1.1 million to $9 million.In the first quarter, 2009, net interest income compared to the prior quarter declined by 9% to $9 million, the result of reduced loans outstanding, increased non-performing loans and lower interest and fees earned on new loans and investments. For the first quarter of 2009, total deposits grew 3.2% or $39.3 million.For the twelve month period ending March 31, 2009, total deposits increased by $367.1 million, or 40.8%, to $1.3 billion.This increase consisted of $1 million in non-interest bearing deposits and $366.1 million in interest bearing deposits.Throughout 2008, the company attracted new deposits and customers through numerous marketing campaigns, followed by a general branding campaign in February, 2009. No additional locations were added to the company’s 24 branch franchise during the first quarter of 2009. About Reliance Bancshares, Inc. Reliance Bancshares, Inc., headquartered in St. Louis, MO, is a publicly held Missouri bank holding company that provides a full range of banking services to individual and corporate customers.The company’s common stock is quoted on the Pink Sheets (www.pinksheets.com) under the symbol “RLBS”.It currently operates 20 branches in the St. Louis metropolitan area under the name of Reliance Bank and two Loan Production Offices – one in Tempe, Arizona and another in Houston, Texas.It also owns and operates Reliance Bank, FSB, which is located in Fort Myers, Florida, with four branches in the Southwest Florida area.The company’s total assets as of March 31, 2009 exceeded $1.6 Billion.Reliance Bank’s website can be found at www.reliancebankstl.com Forward looking statements This news release may include forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.When used in this news release, the words “anticipates,” “expects,” intends” and similar expressions as they relate to Reliance Bancshares, its operations or its management are intended to identify such forward-looking statements.These forward-looking statements are subject to numerous risks and uncertainties.There are important factors that could cause actual results to differ materially from those in forward-looking statements, certain of which are beyond our control.These factors, risks and uncertainties are discussed in our most recent Annual Report on Form 10-K filed with the SEC, as updated from time to time in our other SEC filings. Contact: Reliance Bancshares, Inc. Investor Relations Sue Freed, Sr. Vice President 314-569-7208 sfreed@reliancebankstl.com RELIANCE BANCSHARES, INC. CONSOLIDATED SUMMARY (Unaudited) (In thousands) For the Quarter For the Year For the Quarter Ended Ended Ended BALANCE SHEETS Mar 31, 2009 Dec 31, 2008 Mar 31, 2008 ASSETS Cash and due from banks $9,901 $14,367 $12,309 Short-term investments 4,172 43,379 460 Debt and equity investments 297,647 202,724 178,988 Loans 1,234,748 1,254,497 993,430 Less reserve for loan losses (14,196) (14,306) (10,481) Net loans 1,220,552 1,240,191 982,949 Premises and equipment, net 43,688 44,143 42,047 Goodwill and identifiable intangibleassets 1,298 1,302 1,315 Other real estate owned 15,490 15,289 6,777 Other assets 14,411 12,594 9,452 Total assets $1,607,159 $1,573,989 $1,234,297 LIABILITIES & EQUITY Noninterest bearing deposits 52,601 59,375 51,571 Interest bearing deposits 1,214,793 1,168,672 848,691 Total deposits 1,267,394 1,228,047 900,262 Short-term borrowings 17,158 63,919 66,437 Long-term FHLB borrowings 136,000 136,000 119,000 Other liabilities 6,362 6,414 7,215 Total liabilities 1,426,914 1,434,380 1,092,914 Stockholders’ equity 180,245 139,609 141,383 Total liabilities & equity $1,607,159 $1,573,989 $1,234,297 For the Quarter For the Quarter Ended Ended INCOME STATEMENTS Mar 31,2009 Mar 31, 2008 Total interest income $20,011 $18,085 Total interest expense 10,975 10,196 Net interest income 9,036 7,889 Provision for loan losses 2,250 1,132 Net after provision 6,786 6,757 NONINTEREST INCOME Service charges on deposits 208 176 Gain (loss)sale of securities - 194 Other income 300 312 Total noninterest income 508 682 NONINTEREST EXPENSE Salaries and benefits 3,880 4,208 Occupancy and equipment 1,126 1,067 FDIC assessment 504 188 Data processing 475 442 Other real estate expense 310 28 Advertising 147 211 Other 799 936 Total noninterest expense 7,241 7,080 Income before taxes 53 359 Income taxes (38) 49 Net income $91 $310 Earnings Per Share <$0.01 $0.02 ASSET QUALITY Net charge-offs $2,360 $336 Other Real Estate $15,490 $6,777 Nonperforming loans $39,169 $21,110 Nonperforming loans to total loans 3.17% 2.13% Reserve for loan losses to total loans 1.15% 1.06%
